EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter

1.	Claims 1, 17 and 30-47 are allowed.

2.	The following is an examiner’s statement of reasons for allowance: 

3.	Applicant’s remarks/amendments filed 4/15/2022, with respect to independent claims 1 and 17 have been fully considered and are persuasive. The rejection of claims 1, 17 and 30-47 have been withdrawn. 

Applicant argues on page 1 of the remarks regarding the rejection of claim 1 on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10952927 B2 in view of Stein et al. (US 20130222135 A1) and Claims 1 and 17, 31, 32 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 16, 29, 30, 31 of U.S. Patent No. US 10952927 B2 (the ‘927 patent).  that, “Claim 1 was rejected under the doctrine of nonstatutory double patenting over U.S. Patent 10,952,927 in view of J. Stein, et a/., U.S. Patent Publication 2013/0222135 (hereinafter “Stein”).
In the rejection, it is alleged that U.S. Patent 10,952,927 discloses all of the limitations of claim 1 except determining the first quantity of the content at a first time based on the first map of the three-dimensional distribution. As noted above, a terminal disclaimer with respect to U.S. Patent 10,952,927 is included as part of this response to the Action.
Claim 1 was rejected under the doctrine of nonstatutory double patenting over U.S. Patent 10,952,927 in view of J. Stein, et a/., U.S. Patent Publication 2013/0222135 (hereinafter “Stein”).
In the rejection, it is alleged that U.S. Patent 10,952,927 discloses all of the limitations of claim 1 except determining the first quantity of the content at a first time based on the first map of the three-dimensional distribution. As noted above, a terminal disclaimer with respect to U.S. Patent 10,952,927 is included as part of this response to the Action.”.

Applicant’s argument regarding the rejection of Claims 1 on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10952927 B2 in view of Stein et al. (US 20130222135 A1) and Claims 1 and 17, 31, 32 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 16, 29, 30, 31 of U.S. Patent No. US 10952927 B2 (the ‘927 patent) is persuasive because applicant has filed the Terminal Disclaimer on 4/15/2022 and Terminal disclaimer is approved on 4/15/2022. Therefore, the double patenting rejection of Claims 1 on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10952927 B2 in view of Stein et al. (US 20130222135 A1) and Claims 1 and 17, 31, 32 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 16, 29, 30, 31 of U.S. Patent No. US 10952927 B2 (the ‘927 patent) has been withdrawn. The rejection of independent claims 1 and 17 has been withdrawn.
Claims 1, 17 and 30-47 are allowed in view of the applicant’s Terminal Disclaimer filed on 4/15/2022 and approved on 4/15/2022. 

Regarding claim 1, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

a liner that comprises a first plurality of electrodes that includes more than two electrodes, the liner being dimensioned and arranged to locate the first plurality of electrodes such that they are electrically coupled with the content; and………..
wherein the first characteristic is selected from the group consisting of permittivity and acoustic impedance wherein the first measurement includes:
………
(ii) for each stimulus signal of the first plurality thereof, measuring a response signal at each other electrode of the first plurality thereof to define a first response- signal set, wherein the first plurality of stimulus signals and the plurality of first response-signal sets have a one-to-one correspondence; and
(iii) generating a first map of the three-dimensional distribution of the first characteristic of the content within the chamber based on the first plurality of stimulus signals and the plurality of first response-signal sets; and
(2) determining a first quantity of the content at the first time based on the first map of the three-dimensional distribution.

J. Stein, et al. (US 2013/0222135 A1) and P. Renaud, et al. (US 2010/0006441 A1) are regarded as the closest prior art to the invention of claim 1. Stein discloses, “A medication container is provided that includes a housing (e.g., bottle) for medication (as the content) and a cap removably coupled to the housing (Paragraph [0005] Line 2-4). In some embodiments, electrodes for the capacitance sensor may be formed from one or more flexible multi-layer printed circuit boards (PCBs). In some embodiments, electrodes (e.g., copper plates or portions of flexible PCB(s)) for use with capacitance measurements may be over-molded with a plastic injection process. In some embodiments, conductive (e.g., copper) plates may be inserted inside of medication container 102 for use in measuring a quantity of medication. In some embodiments, conductors for one or more sensors 116 may be imbedded in or otherwise integrated with one or more walls of medication container 102 (e.g., slipped or positioned in between a small passage between two plastic walls (Paragraph [0037] Line 5-8 & Line 28-34). Capacitance sensor(s) 116 may have additional electrodes and/or terminals according to some embodiments of the present disclosure. For example, in some embodiments, an additional terminal may be positioned on or in a bottom surface of medication container 102 (e.g., a circular conductive terminal) for use in measuring capacitance (Paragraph [0078] Line 1-6). FIG. 8 is a graph of capacitance (y-axis) versus number of pills (x-axis) as measured by a capacitance sensor 116 in accordance with an embodiment of the present disclosure. In this example, capacitance sensor 116 was constructed as shown in FIGS. 3A and 3B. As shown, the capacitance measurement ranges from slightly less than 10.7 Pico Farads (pF) to slightly less than 12 pF as the contents of medication container 102 change from 0 pills to 50 pills, respectively (Paragraph [0080])” but Stein does not disclose the liner that comprises a first plurality of electrodes that includes more than two electrodes,…. a first measurement is performed via a technique selected from the group consisting of electrical capacitance tomography (ECT) and acoustic imaging ……………, generating a first map of the three-dimensional distribution of the first characteristic of the content within the chamber based on the first plurality of stimulus signals and the plurality of first response-signal sets. Renaud teaches, “a handling, analysis and manipulation of suspended particles by means of electric fields (Paragraph [0001] Line 1-3). The electrodes are alternatively used for current injection and voltage pick-up. This has been used in medicine to make images under the name "impedance tomography", and in geophysics under the name "resistivity imaging", which has been used to study glaciers, ground composition, etc. (Paragraph [0085] Line 1-7)” but Renaud does not disclose the liner that comprises a first plurality of electrodes that includes more than two electrodes, ………………., generating a first map of the three-dimensional distribution of the first characteristic of the content within the chamber based on the plurality of stimulus signals and the plurality of first response-signal sets. However, the invention of Stein and Renaud, even if modified, do not alone or in combination with the other art of record, teach or fairly suggest “a liner that comprises a first plurality of electrodes that includes more than two electrodes, the liner being dimensioned and arranged to locate the first plurality of electrodes such that they are electrically coupled with the content; and………..wherein the first characteristic is selected from the group consisting of permittivity and acoustic impedance wherein the first measurement includes: ………(ii) for each stimulus signal of the first plurality thereof, measuring a response signal at each other electrode of the first plurality thereof to define a first response- signal set, wherein the first plurality of stimulus signals and the plurality of first response-signal sets have a one-to-one correspondence; and (iii) generating a first map of the three-dimensional distribution of the first characteristic of the content within the chamber based on the first plurality of stimulus signals and the plurality of first response-signal sets; and (2) determining a first quantity of the content at the first time based on the first map of the three-dimensional distribution” and also in combination with all other elements in claim 1 distinguish the present invention from the prior art reference. 

Claims 17 and 34-42 are allowed by virtue of their dependence from claim 1. 


Regarding claim 17, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

 (1) arranging the chamber and a liner that comprises a plurality of electrodes that includes more than two electrodes, the liner being configured to locate the plurality of electrodes such that they are electrically coupled with the content;
(2) generating a first map of a three-dimensional distribution of a first characteristic of the content within the chamber at a first time, wherein the first map is generated via a technique selected from the group consisting of electrical capacitance tomography (ECT) and acoustic imaging, ……
(b) for each stimulus signal of the first plurality thereof, measuring a response signal at each other electrode of the plurality thereof to define a response-signal set of a first plurality thereof, wherein the first plurality of stimulus signals and the first plurality of response-signal sets have a one-to-one correspondence;……..
 (3) determining a first quantity of the content within the chamber at the first time based on the first map; and
(4) generating a first output signal based on the first quantity.


The most pertinent prior art of record to J. Stein, et al. (US 2013/0222135 A1) and P. Renaud, et al. (US 2010/0006441 A1) failed to specifically teach the invention as claimed. However, the invention of J. Stein and P. Renaud, even if modified, do not alone or in combination with the other art of record, teach or fairly suggest “(1) arranging the chamber and a liner that comprises a plurality of electrodes that includes more than two electrodes, the liner being configured to locate the plurality of electrodes such that they are electrically coupled with the content;(2) generating a first map of a three-dimensional distribution of a first characteristic of the content within the chamber at a first time, wherein the first map is generated via a technique selected from the group consisting of electrical capacitance tomography (ECT) and acoustic imaging, ……(b) for each stimulus signal of the first plurality thereof, measuring a response signal at each other electrode of the plurality thereof to define a response-signal set of a first plurality thereof, wherein the first plurality of stimulus signals and the first plurality of response-signal sets have a one-to-one correspondence; ..…(3) determining a first quantity of the content within the chamber at the first time based on the first map; and (4) generating a first output signal based on the first quantity.” and also in combination with all other elements in claim 17 distinguish the present invention from the prior art.


Claims 30-33 and 43-47 are allowed by virtue of their dependence from claim 17. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

P. Renaud, et al. (US 2010/0006441 A1) discloses, “a handling, analysis and manipulation of suspended particles by means of electric fields (Paragraph [0001] Line 1-3). The electrodes are alternatively used for current injection and voltage pick-up. This has been used in medicine to make images under the name "impedance tomography", and in geophysics under the name "resistivity imaging", which has been used to study glaciers, ground composition, etc. (Paragraph [0085] Line 1-7). However, Renaud teaches about the impedance tomography but Renaud does not teach an apparatus for monitoring a content of a chamber of a container, the apparatus comprising: a liner that comprises a first plurality of electrodes that includes more than two electrodes, the liner being dimensioned and arranged to locate the first plurality of electrodes such that they are electrically coupled with the content……”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866